DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that Popescu fails to disclose, “sequentially superimposing different optical aberration patterns on the wavefront of the probe light directed to the location of the target sample to obtain different OCT imaging outputs of the location of the target sample, respectively, that respectively correspond to the different optical aberration patterns”, the Examiner respectfully disagrees. 
Attention is brought to paragraphs 20, 42 and 49 of Popescu, which explicitly discloses an OCT imaging system that sequentially obtains a plurality of OCT interference data sets from a region of a sample, wherein the wavefront of the sample beam may be changed continuously or discretely throughout the measurements. Therefore, the reference to Popsecu is understood to explicitly disclose, “sequentially superimposing different optical aberration patterns on the wavefront of the probe light directed to the location of the target sample to obtain different OCT imaging outputs of the location of the target sample, respectively, that respectively correspond to the different optical aberration patterns”.


Attention is brought to paragraphs 4, 24, 49, 52-53 and 59 of Popescu, which explicitly disclose an OCT imaging system that obtains various OCT interference data sets from a plurality of regions of a sample. Particular attention is brought to the fact that the data sets may represent a plurality of A-Scans of the sample, which may be viewed as “complex valued OCT signals”; and further the OCT interference data sets contain information representing various characteristics of the light and the sample, e.g. wavelength/frequency, intensity, polarization, coherence length and phase, which may also be viewed as “complex valued OCT signals”. Further, each of the obtain OCT interference data sets may be obtained with a time-varying reference optical path length, i.e. a complex valued OCT signal. Therefore, the reference to Popsecu is understood to explicitly disclose, “wherein the first and second OCT image components include complex valued OCT signals”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-15 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2009/0040527 to Popescu et al. (provided by applicant). 

In regards to claims 1-4, 9-15 and 2015, Popescu discloses and shows in Figures 1a and 3, an optical coherent tomography (OCT) device and method for optically measuring a target sample (par. 18, 61), comprising: 
a coherent beam source (applicant’s light source) to direct probe light to a location of the target sample to collect returned probe light from the location of the target sample to perform OCT imaging (Figure 1a) (par. 35-36); 
an optical aberration device (21, 24) placed in an optical path of the returned probe light from the 20target sample and structured to sequentially superimpose different optical aberration patterns on the wavefront of the probe light directed to the location of the target sample to obtain different OCT imaging outputs of the location of the target sample, respectively, that respectively correspond to the different optical aberration patterns (par. 35, 40-42); 
an OCT processor coupled to the optical aberration device to receive the different OCT imaging outputs that respectively correspond to the different optical aberration patterns and to 25process the received different OCT imaging outputs to reconstruct different OCT images of the location of the target sample, respectively, where each reconstructed OCT image corresponds to one of the different OCT imaging outputs and includes (1) first OCT image components that are caused by ballistic photons of the probe light with a single-scattering contribution and are in phase and (2) second OCT image components that are caused by scattered photons of the probe light due to149572949.1U.S. ApplicationAttorney Docket No.: 078554-8086.US01 scattering in the target sample and exhibit random phase values (par. 48-49, 52, 59, 66), 

wherein the first and second OCT image components include complex values OCT signals (par. 4, 24, 49, 52-53, 59); 
[claims 2 and 13] wherein: 10the optical aberration device includes a rotating lens (21) to produce a varying optical lens astigmatism that in turn produces the different optical aberration patterns (par. 40-42, 48);  
[claims 3 and 14] wherein: the optical aberration device includes an adaptive optical device (par. 40-42);  
[claims 4 and 15] wherein: the optical aberration device includes a deformable mirror (par. 40-42);
[claim 9] wherein sequentially superimposing different optical aberration patterns includes rotating lens to produce the different optical aberration patterns (par. 40-42, 48);  
5[claim 10] wherein the step of sequentially superimposing different optical aberration patterns on the wavefront of the probe light directed to the target sample is performed by a multi-stage process, in which large lower order aberration and small higher order aberration can be applied separately (par. 22);  

[claim 20] wherein: 5the optical aberration device includes multiple stages of aberration control including one stage to control and induce aberrations of large magnitude and another stage to separately control and induce small, precise aberrations (par. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of “Adaptive metalenses with simultaneous electrical control of focal length, astigmatism, and shift” to She et al. (provided by applicant).

In regards to claims 5 and 16, Popescu differs from the limitations in that it is silent to a device and method, wherein: the step of sequentially superimposing different optical aberration patterns on the wavefront of the probe light directed to the target sample is performed by using an adaptive metalens structured to provide electrical control of a focal length, lens astigmatism, and beam 15scanning. 
However, She teaches and shows in Figure 2a, an adaptive optical device comprising an electrically tunable metalens with multiple control parameters (pg. 3, Discussion Section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Popescu to include an electrically tunable metalens for the advantage of “performing focus tuning and aberration control simultaneously”, with a reasonable expectation of success. 

 Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of US Patent 6,470,124 to Le Gargasson et al. (provided by applicant).

In regards to claims 6 and 17, Popescu differs from the limitations in that it is silent to a device and method, wherein: the step of sequentially superimposing different optical 
However, La Gargasson teaches and shows in Figure 2, an optical imaging device that utilizes a two-dimensional opto-acoustic deflector (col. 5, ll. 1-5).  Further, acoustic deflectors are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Popescu to include an acoustic deflector for the advantage of increasing reliability by utilizing a device with no moving parts, with a reasonable expectation of success. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of US Publication 2016/0067086 to Tedford et al. (provided by applicant).
 
In regards to claims 7 and 18, Popescu differs from the limitations in that it is silent to a device and method, wherein: the step of sequentially superimposing different optical aberration patterns on the wavefront of the probe light directed to the target sample is performed by using a deformable 25digital mirror array. 
However, Tedford teaches an optical imaging device that utilizes “a micromirror array such as a digital light processor (DLP)” (par. 75). Further, digital mirror arrays are well-known to those of ordinary skill in the art. 
. 
 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of US Publication 2014/0050382 to Adie et al. (provided by applicant).

In regards to claims 8 and 19, Popescu differs from the limitations in that it is silent to a device and method, wherein: wherein: the OCT imaging is based on spectral or frequency domain OCT.  
However, Adie teaches and shows Figure 1, an OCT device that may operate in the spectral or frequency domain (par. 61). Further, spectral and frequency domain OCT devices are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Popescu to include spectral or frequency domain OCT for the advantage of utilizing well-known OCT modalities, with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886